Title: To George Washington from Brigadier General Alexander McDougall, 30 April 1777
From: McDougall, Alexander
To: Washington, George



Sir
Peeks Kill [N.Y.] 30th April 1777

I wrote you yesterday by the express rider, and Sent you inclosures of all the intelligence I was poss[ess]ed of relative to the Enemies expedition to Danburry. The inclosd was one of those dispatches which induced me to move to Bedford but was mislaid when I wrote you last. Captain Suel’s detachment of Artillery is Just at Hand; but to my great mortification find the most of them have not had the small Pox: And by a late favor of yours I am interdicted Sending any to Head Quarters, who have not had that disorder. I have therefore ordered Captain Suel to repair immediatly to the Forts, and exchange as many of the Train there, who have not had the small Pox, for like Number of his; till they are innoculated. In the mean time it will take, three or four days, before his can be fit to take the disorder, which will give an opportunity to receive your further direction on this Subject. I congratulate you on the important advice brought by the Bearrer. I have the Honor to be Your Excellency very Hble Servant

Alexr McDougall

